      Case 1:19-cv-00200-CBA-LB Document 9 Filed 08/14/19 Page 1 of 3 PageID #: 41


                                                                                                       Peter T. Shapiro
                                                                                             77 Water Street, Suite 2100
                                                                                             New York, New York 10005
                                                                                       Peter.Shapiro@lewisbrisbois.com
                                                                                                   Direct: 212.232.1322




    August 13, 2019                                                                                 File No. 26697.393




   VIA ECF
   Hon. Carol Bagley Amon
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

                Re:   Aretha Crosson v. Popsockets LLC
                      Case No. 19-cv-00200(CBA)(LB)

   Dear Judge Amon:

           As counsel for Defendant, I write to address the parties’ settlement and to present the
   parties’ joint request for judicial approval of the Consent Decree enclosed herewith.

           Plaintiff’s class action Complaint alleges that Defendant’s website is a place of public
   accommodation which is not accessible to visually disabled persons in violation of the Americans
   with Disabilities Act, the New York State Human Rights Law and the New York City Human
   Rights Law. While Defendant does not admit liability, we have reached an early settlement with
   plaintiff individually in order to avoid the cost and inconvenience of litigation and to address the
   issues raised by this action in a mutually acceptable fashion. We hereby request that the Court so-
   order the Consent Decree, which we submit is fair and reasonable and in the public interest.

           The Consent Decree has been fashioned as a reasonable resolution of the plaintiff’s claims.
   See, e.g., Yap v. Sumitomo Corp. of America, No. 88 Civ. 700 (LBS), 1991 U.S. Dist. LEXIS 2124,
   at *15-16 (S.D.N.Y. Feb. 22, 1991) (weighing factors used to determine if a consent decree is fair
   and reasonable); Meyer v. Macmillan Pub. Co., No. 78 Civ. 2133 (MEL), 1986 U.S. Dist. LEXIS
   27492, at *15-*16 (S.D.N.Y. March 28, 1996) (determining that consent decree is fair, reasonable,
   adequate and supported by public policy). See generally SEC v. Citigroup Global Mkts. Inc., 752
   F.3d 285, 294 (2d Cir. 2014).

           Additionally, the Consent Decree is designed to serve as a shield for Defendant against
   claims by other potential plaintiffs who may come forward to assert similar claims based on the
   putative access violations that are being addressed and resolved pursuant to this settlement.



ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY
LOUISIANA   •    MARYLAND   •   MASSACHUSETTS   •   MISSOURI   •   NEVADA   •   NEW JERSEY   •   NEW MEXICO   •   NEW YORK
NORTH CAROLINA • OHIO • OREGON • PENNSYLVANIA • RHODE ISLAND • TEXAS • UTAH • WASHINGTON • WEST VIRGINIA
   4849-2283-8688.1
  Case 1:19-cv-00200-CBA-LB Document 9 Filed 08/14/19 Page 2 of 3 PageID #: 42


August 13, 2019
Page 2



Duplicative suits have been a recurring problem in similar matters handled by my law firm and
others defending these matters around the country.

        Counsel for Defendant has resolved several other very similar ADA website cases for other
clients in this Court and in the Southern District of New York in which judges have approved
virtually identical consent decrees. See Sypert v. Pelham Country Club, SDNY No. 18-cv-6496
(GBD), October 12, 2018 (DE 12); Mendizabal v. American Self Storage 636, LLC, SDNY No. 17-
cv-10041 (ALC), October 15, 2018 (DE 23); Sypert v. Gefen, SDNY No. 18-cv-4336 (GBD),
October 18, 2018 (DE 17); Burbon v. Maidpro Inc., SDNY No. 18-cv-6290 (JMF), October 18,
2018 (DE 19); Tucker v. CorePower Yoga, SDNY No. 18-cv-5394 (AJN), December 3, 2018 (DE
17); Burbon v. Hometeam, SDNY No. 18-cv-4783 (VSB), December 27, 2018 (DE 20); Mendez v.
Madison York, SDNY No. 18-cv-4947 (VSB), January 2, 2019 (DE 15); Murphy v. Cos Bar Retail
LLC, SDNY No. 18-cv-06968 (RA), February 11, 2019 (DE 22); Figueroa v. Arhaus, LLC, SDNY
No. 18-cv-10491(GWG), February 20, 2019 (DE 17); Delacruz v. Naturopathica Holistic Health
Inc., SDNY No. 18-cv-07548 (KHP), March 19, 2019 (DE 23); Diaz v. Georg Jensen, Inc., SDNY
No. 19-cv-00032 (SDA), March 20, 2019 (DE 16); Camacho v. Neighborhood Playhouse School of
Theatre, SDNY No. 18-cv-10946 (JPO), April 3, 2019 (DE 14); Martinez v. FKA Distributing Co.
LLC, EDNY No. 19-cv-00035 (RJD), April 29, 2019 (DE 10); Mendez v. Midway A.L. LLC, SDNY
No. 18-cv-04946 (DCF), May 2, 2019 (DE 33); Dominguez v. 1650 Broadway Assoc., SDNY No.
18-cv-09819 (DCF) May 28, 2019 (DE 19); Camacho v. Emory & Henry College, SDNY No. 18-
cv-10601 (RA) (DE 13), June 4, 2019 (DE 22); Diaz v. Levain Bakery, SDNY No. 18-cv-12392
(DAB), June 17, 2019 (DE 13); Dennis v. Madcadi Inc., EDNY No. 18-cv-07114 (KAM), June 24,
2019; Bishop v. Korman Communities, Inc., SDNY No. 18-cv-09204 (VSB), June 26, 2019; Bishop
v. Regal Marine Industries, Inc. SDNY No. 19-cv-1323 (VSB), July 2, 2019; Picon v. Brooklyn
Gastroenterology and Endoscopy, PLLC, SDNY, 18-cv-07936 (ALN), July 8, 2019; Dawson v.
King Arthur Flour Company, Inc., SDNY, 19-cv-01435 (ALN), July 8, 2019; Crosson v. Simple
Finance Technology Corp., EDNY, 19-cv-02350 (DLI)(PK), July 12, 2019; Thorne v. Datrex, Inc.,
SDNY, 19-cv-01045 (LTS)(BCM), July 15, 2019; Fischler v. Greystar Worldwide LLC, EDNY,
18-cv-04049 (VMS), July 17, 2019; Thorne v. Seabring Marine Industries, Inc., SDNY, 19-cv-
01299 (ALC), July 17, 2019; Bishop v. Freedom Boat club, LLC, SDNY, 19-cv-2636 (ALC),
August 8, 2019; and Fischler v. Monica & Andy, Inc., EDNY, 19-cv-01405 (WFK)(JO), August 12,
2019.

       We respectfully request that Your Honor approve the enclosed Consent Decree for all of the
reasons identified above.




                              LEWIS BRISBOIS BISGAARD & SMITH LLP
                                       www.lewisbrisbois.com


4849-2283-8688.1
  Case 1:19-cv-00200-CBA-LB Document 9 Filed 08/14/19 Page 3 of 3 PageID #: 43


August 13, 2019
Page 3



         Thank you for your attention to this matter.

                                                Respectfully,

                                                Peter T. Shapiro
                                                Peter T. Shapiro of
                                                LEWIS BRISBOIS BISGAARD & SMITH LLP
Enclosure

cc:      Counsel of Record (via ECF)




                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
                                          www.lewisbrisbois.com


4849-2283-8688.1
